DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification lacks clarity of the mount and the second positioning portion. The entire inventive concept of this application is the angle between a first direction (base) and a second direction (mount/rod).  The base is said to extend along a first direction and the mount/rod is said to extend along a second direction angled relative to the first direction.  The base is said to have a first positioning portion (slot) and the mount is said to have a second positioning portion (protrusion to fit in slot).  Yet, it is unclear how the directions are offset.  There is no detail or discussion that the second positioning member is positioned relative to the longitudinal axis of the mount such that when the second portion is connected to first portion the mount forms an angle directed along the second direction. In other words, the longitudinal axis of the second portion is not parallel or coextensive with the longitudinal axis of the mount thereby, when the first and second portions are coupled, forming an angle between the first and second directions. IN addition, for the second embodiment, is the longitudinal axis of the hole angled relative to longitudinal axis of the mount?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is unclear as to how the mount/rod is angled relative to the base through the positioning means. Is the second positioning portion axis angled relative to the mount axis? There is insufficient structure and detail to result in the limitation that the mount/rod extends in the second, angled direction. Or is the hole longitudinal axis angled relative the longitudinal axis of the mount? There is insufficient structure and detail to result in the limitation that the mount/rod extends in the second, angled direction.
The terms ‘upward, under, lower, upper’ are in relation to what?  These terms are all relative depending on orientation.
The last line of claim is not complete. The phrase ‘after being pressed’ is unclear.
Claim 5, ‘is the other’ is unclear and indefinite.  Other of what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5, as best understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mikiya-3643385.
Mikiya discloses 1. A handheld belt sander (Figs 1,2) , comprising: a main body having a motor 3 connected with a rotating wheel 5 for rotating wheel 9; a handle 2 formed at a rear end of the main body; a base 1  formed at a fore end of the main body and extending along a first straight direction (Fig 1, out along direction by dotted line 2-2), the base having a first positioning portion (detents 23); a mount 11  disposed on the base, the mount 11 having a second positioning portion 25/26  to be fixed to the first positioning portion to prevent the mount from rotating relative to the base (col 3, lines 30-32 and Figs 1,2 show the detents spaced about to adjust the mount 11 at angular positions relative to the base 1, as well as claims 5,6 describe the angular position of base and mount with detents and ball/spring); a straight rod 15  extending along a second straight direction (when the mount is angled relative to the base via ball detent, see Fig 2, dotted lines) with no bend disposed on the mount 11, wherein the second straight direction is upward (downward in Fig 2, depending on orientation can be upward) from the first straight direction at a raise angle; a roller 20 disposed at an end of the straight rod 15; a flat plate 22/22a disposed on the mount 11, the flat plate 22a extending under the straight rod 15; a grinding belt 21 encircling the rotating wheel 9, the roller 20 and the flat plate 22a and tightened by the straight rod via tension spring 16, a lower part of the grinding belt under the straight rod abutted against the flat plate to be defined as a flat straight section (col 1, line 66), a space (see Fig 1, the part of the belt 21 above the rod 15 defines a ‘space’ and can deflect to grind a curved workpiece-col 1, line 59 and col 4, line 38) to be entered for the grinding belt formed between the straight rod and an upper part of the grinding belt above the straight rod, so that the grinding belt moves into the space after being pressed.  
2. The handheld belt sander as claimed in claim 1, wherein the mount 11 is capable to extend along the second straight direction dependent on the angular orientation of mount 11 relative to base 1 via the ball 25 and detent 23 and has a hole that 14 fits into extending along the second straight direction for coupling with the straight rod 15.  
3. The handheld belt sander as claimed in claim 1, wherein the mount 11 is capable to extend along the first straight direction dependent on the angular orientation of mount 11 relative to base 1 via the ball 25 and detent 23 and has a hole that 14 fits into extending along the second straight direction for coupling with the straight rod 15, as best understood.  
5. The handheld belt sander as claimed in claim 1, wherein the first positioning portion a concave detent in a shape of noncircle (hemispherical) while the second positioning portion a convex ball portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikiya, alone.
Mikiya discloses the mount 11 capable of being angled relative to the base 1 via the detents 23 spaced around the base 1 with the spring loaded ball 25 positioned in the detents to lock into place but does not specifically disclose an angle of 15 degrees.  However, it is clear that any desired angle, including 15 degrees, would be capable of being achieved depending on the detent spacing around the base 1. In addition, to angle the mount relative to the base by 15 degrees is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.


PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar hand belt sanding devices.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 8, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723